DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 30, 2020 has been entered.
 
Response to Arguments
Applicant's arguments filed December 30, 2020 have been fully considered but they are not persuasive. Applicant has argued that reference to Homolko et al., do not teach the claim limitations because the reference utilizes a conventional method for measuring sedimentation of red blood cells.  Applicant has also argued that the instant claims are directed to a device that is specific for measuring flocculated red blood cells, thus any prior art device that does not recite flocculated red blood cells does not teach the limitations of the instant claims.  With respect to claim 1, Applicant has amended the claim to recite a blood indicator panel comprising a panel material, a series of calibrated vertical markings on the panel material wherein the vertical are calibrated to measure settled flocculated red blood cells, and the panel material being suitable for placement on a collection device.  Based on the claim language, the structural features of the blood indicator panel are a panel material, and a series of vertical markings on the panel material.  .
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”.
	

For claim 2, the claim is unclear with respect to the panel material comprising a red blood cell flocculant coating, as the specification only teaches a flocculant coating located on a container.  Furthermore, it is unclear how the panel material can comprise a flocculant coating because Applicant has not defined the panel material in the claims or the specification.  Also for claim 2, the Examiner notes that the collection device is not a structural feature of the blood indicator panel, thus any limitations directed to the collection device will not be considered for patentability.
For claim 7, the claim is unclear with respect to the panel material comprising a red blood cell flocculant coating, as the specification only teaches a flocculant coating located on a container.  Furthermore, it is unclear how the panel material can comprise a flocculant coating because Applicant has not defined the panel material in the claims or the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the claimed panel material is unclear because neither the claims nor the specification recites a definition for the panel material.  Because the panel material is not defined by the specification or the claim, the Examiner is unable to determine the metes and bounds of the claim with respect to this limitation.
For claims 2 and 7, it is unclear how the panel material can comprise a red blood cell flocculant coating as the instant disclosure does not define the claimed panel material.  The Examiner notes that the specification recites a flocculant coated onto a container, but is unable to determine if the container and panel material are the same or different.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 6, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Homolko et al., (US 4,801,428).
For claims 1 and 8 Homolko et al., teach a blood indicator panel comprising a panel material having a series of calibrated markings for measuring sedimentation rate of red blood cells in a sample (Abstract, column 4 lines 1-13).  With respect to claim 8, the Examiner notes that the composition or volume of the red blood cells is not directed to the blood indicator panel, and therefore is not given patentable weight.  The Examiner also notes that the red blood cells represent the material worked upon by the device (MPEP 2115), and therefore is not given patentable weight.
For claim 6, Homolko et al., teach a reagent tube (collection container, column 4 lines 1-6)
For claim 9, Homolko et al., teach the subject being a human (column 1 lines 6-22), thus the red blood cells would necessarily be human red blood cells.
Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Proni et al., (US 3,812,707).
For claim 1, Proni et al., teach a hematocrit measuring apparatus (blood indicator panel) comprising a scale having a series of vertical markings (panel material, column 3 lines 32-45, figure 4 #32) wherein the scale is suitable for placement on a collection device (figure 4).  The Examiner notes that the process by which sedimentation of red blood cells takes place is not given patentable weight as it represents the intended use of the claimed device.  The Examiner also notes that the red blood cells represent the material worked upon by the device (MPEP 2115), and therefore is not given patentable weight.
For claim 8, the Examiner notes that the composition or volume of the red blood cells is not directed to the blood indicator panel, and therefore is not given patentable weight.  As such, reference to Proni et al., meets the limitations of claim 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4, 5, 7, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Proni et al., (US 3,812,707) in view Chiattello et al., (US 2018/0028431).
Regarding claims 2, 5, 7, 10, and 11, Proni et al., teach a hematocrit measuring apparatus (blood indicator panel) comprising a scale having a series of vertical markings (panel material, column 3 lines 32-45, figure 4 #32) wherein the scale is suitable for placement on a collection device (figure 4).  With respect to claim 10, the Examiner notes that scale of Proni et al., is on a vertical scale (figure 4 #32).  The Examiner notes that the process by which sedimentation of red blood cells takes place is not given patentable weight as it represents the intended use of the claimed device.  The Examiner also notes that the red blood cells represent the material worked upon by the device (MPEP 2115), and therefore is not given patentable weight. Proni et al., do not teach a red blood cell flocculant coating.
Chiattello et al., teach a polymer based antimicrobial composition utilized as a coating on medical devices (paragraphs 0002, 0146, 0161) wherein the antimicrobial composition is polyDADMAC (paragraphs 0039, 0209, 0224).  Chiattello et al., teach that it is advantageous to utilize an antimicrobial composition as a coating as a means of providing an antimicrobial composition having a high kill rate, is non-toxic, and easily removed (paragraph 0006).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Proni et al., to include polyDADMAC as an antimicrobial composition coating in order to provide an antimicrobial composition that has a high kill rate, is non-toxic, and is easily removed as taught by Chiattello et al.
Regarding claim 4, Proni et al., teach a series of markings that do not correlate with conventional metric volumetric measurements (column 3 lines 32-45, figure 4 #32).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798